     Case 2:17-cv-00344-KJM-AC Document 37 Filed 04/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NATHANIEL JOHNSON,                                     Case No. 2:17-cv-00344 KJM AC P
12
                                           Plaintiff,
13
                   v.                                       [PROPOSED] ORDER
14

15   E. ARNOLD, et al.,
16                                      Defendants.
17

18        On April 20, 2020, Defendants Baumert, Kuersten, and Win moved the Court for a second

19   modification of the Court’s Discovery and Scheduling Order issued August 6, 2019 (ECF No. 30)

20   and sought an additional extension of time of fourteen days, up to and including May 4, 2020, to

21   file a motion for summary judgment. Good cause having been shown, Defendants’ motion, ECF

22   No. 36, is HEREBY GRANTED. The deadline for all parties to file dispositive motions in this

23   case is extended to May 4, 2020.

24   DATED: April 20, 2020

25

26

27

28
                                                        1
                                                                     [Proposed] Order (2:17-cv-00344 KJM AC)
